DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fentress (US 2005/0014112 A1) in view of http://www.mamasmiles.com/beados-review/ herein “Beados_NPL”.

	Regarding claim 1, Beados_NPL teaches a fusible toy bead (See Beados_NPL).  Fentress teaches a toy bead or blocks which are fusible (See Figure 6B and [0074+] which speaks of the joining of the blocks).  The blocks contain a plurality of protrusions and recesses (See Figure 6B).  The shape is stellated wherein the protrusions and recesses as shown in Figure 6B will be uniform in size and shape on all sides of the fusible toy bead.  As shown in Figure 6B the recess is formed by connecting three flat surfaces which are considered to be opposed to each other.  Furthermore, reference In re Dailey where the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the examiner does not considered the exact shape specified in the claim limitations such as the shape and size of the protrusions and how they are formed as being significant to overcome a finding of obviousness.  Fentress at [0074+] teaches the use of faces with attachment means such as magnetization to form the basis of the connection planes between different blocks clearly showing that use of specific geometries for connecting beads or blocks together is well known in the art.  Fentress at Figure 6B shows a toy which includes a plurality of recesses, the recesses are formed with three (or more) connected flat surfaces opposed to each other.  A review of the definition of opposed teaches that opposed can be defined as: to place opposite or against (See https://www.merriam-webster.com/dictionary/oppose).  Reference Exhibit A below for an annotated explanation.  As such, the combination is seen to teach the limitations of claim 1.

    PNG
    media_image1.png
    720
    790
    media_image1.png
    Greyscale

Exhibit A – Figure 6B of Fentress Annotated
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beados with the teaching of Fentress to allow the beads to attach to each other with connection planes between the different blocks (See [0074+]).

	With regards to claims 2-5, Fentress also teaches the same shape of the surfaces forming the protrusions (See Figure 6B, also reference the stellation description), each of the recesses if formed at a center of three protrusions opposed to each other (See Figure 6B, also reference the stellation description and note that the recesses have at least three protrusions opposed to each other), each of the recesses is formed by connecting what is inclusive of three protrusions opposed to each other (See Figure 6B, also reference the stellation description and see how surfaces from what is inclusive of three protrusions opposed to each other form the recesses), a surface of a first protrusion of the plurality of protrusions is connected to a surface of a second protrusion of the plurality of protrusions, the first protrusion being adjacent to the second protrusion (See Figure 6B, also reference the stellation description and see how two adjacent protrusions are connected with a surface of each of the protrusions).  Additionally, as referenced above see the holding of In re Dailey which the examiners considers to also apply to claims 2-5.  The court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  The examiner does not find persuasive evidence on the record for as to how the specific shapes as defined in Claims 2-5 are unobvious.  Fentress at [0074+] teaches the use of faces with attachment means such as magnetization to form the basis of the connection planes between different blocks clearly showing that use of specific geometries for connecting beads or blocks together is well known in the art.  As such, the examiner does not find the way the protrusions and recesses are formed or the way the surfaces of a first and second protrusion are connected as claimed in Claims 2-5 to be obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,758,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially identical in scope.  Claim 1 of the instant application and the ‘813 patent are directed towards a fusible toy beach which comprise protrusions, recesses and peaks.  The utilization of different number of peaks and/or protrusions are seen to be obvious between the instant applicant and the ‘813 patent.  The same is found to also be the case for the shape of the bead.  Additionally, the court held that “the configuration of a claimed apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant”. (See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))  As such, the specific shape being defined in the ‘813 reference or not being defined in the instant application is seen to be obvious in view of the disclosure of the instant invention  The examiner notes that the number of protrusions and flat surfaces is a result effective variable.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify the ‘813 patent to specifically include the 18 protrusions and 72 flat surfaces to obtain optimal ranges by routine experimentation.  The remaining dependent claims of the ‘813 patent are seen to be encompassed and obvious based on the disclosure of the instant application.

Response to Arguments
The applicant argues that the combination of Fentress with Beados_NPL would result in a fusible toy bead with insufficient bonding strength.  However, there is no persuasive evidence on the record to prove that this combination would result in insufficient bonding strength.  The claims to not call for a specific strength required to be obtained through the toy bonding.  The use of magnets to hold items together versus bonding means of Beados would not necessarily mean that the bonding strength is insufficient.  In the examiners opinion, bonding through the use of the means of Beados_NPL would result in a higher strength bond than the strength generally found in the size magnets used in the Fentress reference.  Reference the examiners annotated Figure 6B above shown as Exhibit A for as to how the examiner views the Fentress reference as meeting the newly amended claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711